Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 7, 9 - 13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (US 2020/0139647).
With regards to claims 1, 11 and 12, Shaw discloses a lamination head having bi-directional layup capability for laying up a composite laminate  and method (Abstract) comprising:
A material supply drum configured to support a material roll of backed material, the backed material comprising layup material backed by a backing layer (Figure 1 item 160)
A separation device (Figures 16 and 18 item 252) having a horn movable between a separation device retracted position and a separation device extended position (Figures 16 and 18 item 224, paragraph 112)
A first compaction device (Figures 16 and 18 item 262) and a second compaction device (Figures 16 and 18 item 282) configured to alternate apply compaction pressure onto the layup material against a substrate at a layup material compaction point
where when the separation device is in the separation device extended position and the horn is in close proximity to the layup material compaction point associated with the compaction device, the horn is configured to cause the layup material to separate from the backing layer and direct the layup material toward the substrate and underneath the first and second compaction devices as the lamination head moves along a first direction of travel (as seen in Figures 16 and 18).
Shaw fails to explicitly disclose that the lamination head comprises a second separation device with a second horn. Yet it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a lamination head having a  second separation device with a second horn. The rationale being that by having a second separation device with a second horn it would decrease the time of operation. Additionally the duplication of parts does not have patentable weight as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
With regards to claims 2 and 13, the teachings of Shaw are presented above. Additionally Shaw teaches that the separation device has an actuator configured to respectively move the separation device between a retracted position and an extended position (paragraph 62).
With regards to claims 5 and 16, the teachings of Shaw are presented above. Additionally Shaw teaches that the horn have a distal end having a radius of curvature configured to cause the layup material to separate from the backing layer as the backing layer moves around the radius of curvature of the horn distal end (as seen in Figures 16 and 18 item 224).
With regards to claims 7 and 17, the teachings of Shaw are presented above. Additionally Shaw teaches that the horn distal end includes one of a sliding surface (Figures 16 and 18 item 304) and a roller at the horn distal end (Figures 16 and 18 item 318), the sliding surface being a low-friction surface configured to facilitate free sliding of the backing layer over the horn distal end (as seen in Figures 16 and 18 item 304) and the roller configured to freely rotate about a roller axis as the backing layer moves over the horn distal end (as seen in Figures 16 and 18 item 318).
With regards to claims 9 and 19, the teachings of Shaw are presented above. Additionally Shaw teaches that the first compaction device and the second compaction device respectively include a first compaction device actuator and a second compaction device actuator configured as a linear actuator to alternately move the first compaction device and the second compaction device between a compaction device retracted position and a compaction device extended position (paragraphs 81 and 116).
With regards to claims 10 and 20, the teachings of Shaw are presented above. Additionally Shaw teaches that the lamination head comprises a controller, a backing layer collection drum rotatably driven by a collection drum drive motor and the controller configured to control a rotational speed of the collection drum drive motor to cause the backing layer collection drum to pull the backed material through the lamination head to dispense the layup material onto the substrate in a manner such that a tension load in an unsupported section of the layup material is lower than the tension load in the backing layer, the unsupported section of the layup material being located between the layup material compaction point respectively associated with the first or second compaction device, and a layup material separation point respectively of the horn (paragraphs 77 – 79).

Claim Objections
Claims 3, 4, 6, 8, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746